Case 18-30777-hdh11 Doc 1249 Filed 12/11/18           Entered 12/11/18 17:06:56           Page 1 of 23



        Keith M. Aurzada (TX Bar No. 24009880)    Mark I. Duedall (admitted pro hac vice)
        Michael P. Cooley (TX Bar No. 24034388)   Leah Fiorenza McNeill (admitted pro hac vice)
        BRYAN CAVE LEIGHTON PAISNER LLP           BRYAN CAVE LEIGHTON PAISNER LLP
        2200 Ross Avenue, Suite 3300              One Atlantic Center – Fourteenth Floor
        Dallas, Texas 75201                       1201 W. Peachtree Street, NW
        Telephone: (214) 721-8000                 Atlanta, Georgia 30309-3471
        Facsimile: (214) 721-8100                 Telephone: (404) 572-6600
        Email: keith.aurzada@bclplaw.com          Facsimile: (404) 572-6999
        Email: michael.cooley@bclplaw.com         Email: mark.duedall@bclplaw.com
                                                  Email: leah.fiorenza@bclplaw.com

        David M. Unseth (admitted pro hac vice)   Counsel for OHI Asset RO, LLC and certain
        BRYAN CAVE LEIGHTON PAISNER LLP           affiliates
        211 N. Broadway, Suite 3600
        St. Louis, Missouri 63102-2750
        Telephone: (314) 259-2000
        Facsimile: (314) 259-2020
        Email: dmunseth@bclplaw.com

                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

                                                  §
       In re:                                     §   Chapter 11
                                                  §
       4 West Holdings, Inc. et al.,              §   Case No. 18-30777 (HDH)
                                                  §
                             Debtors.             §   (Jointly Administered)
                                                  §

          MOTION FOR RECONSIDERATION OF ORDER GRANTING
          DEBTORS’ MOTION TO APPROVE PLAN MODIFICATIONS
                    UNDER BANKRUPTCY RULE 3019

             OHI Asset RO, LLC (“OHI”) and certain affiliates (collectively,
       “Omega”) request the Court to reconsider its Order Granting Debtors’
       Motion to Approve Plan Modifications [Docket No. 1214] (the “3019
       Order”) and thereby deny the Debtors’ Motion (A) to Approve Plan
       Modifications under Bankruptcy Rule 3019 and (B) for Related Relief
       [Docket No. 1055]. In support of which, Omega respectfully states as
       follows:




                                                                                        Page 1
       12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18                 Entered 12/11/18 17:06:56            Page 2 of 23



                                           I.
                                 PRELIMINARY STATEMENT

              1.     Respectfully, the 3019 Order is predicated on a fundamental
       error. It impermissibly “creates” new value upon recharacterization of the
       Transfer Portfolio1 without accounting for Omega’s corresponding $190
       million secured claim arising from that recharacterization. As recognized
       by the Court, upon recharacterization, $190 million of Transfer Portfolio
       value was made part of the estates; however, the Court’s ruling fails to
       simultaneously recognize that such value was fully encumbered by
       Omega’s liens, thereby resulting in a new $190 million secured claim in
       favor of Omega. As such, any modification under Rule 3019 that abridges
       Omega’s right to payment in full on its $190 million secured claim is
       material and adverse to the treatment of Omega’s claims and an
       impermissible abrogation of Omega’s substantive rights under the
       Bankruptcy Code. Accordingly, the Court should reconsider its ruling and
       deny the relief requested in the Rule 3019 Motion.

                                                 II.
                                              STANDARD

               2.    This motion for reconsideration, filed within 14 days of the
       entry of the 3019 Order, is filed pursuant Bankruptcy Rule 9023 and
       Federal Rule of Civil Procedure 59(e) incorporated thereby. Stangel v.
       United States (In re Stangel), 68 F.3d 857, 859 (5th Cir. 1995); McLoba
       Partners, Ltd v. Adkins (In re Adkins), No. 12-10314-RLJ-7, 2014 WL
       7338948, at *1 (Bankr. N.D. Tex. Dec. 22, 2014). A Rule 59(e) motion
       “calls into question the correctness of a judgment.” Templet v. HydroChem
       Inc., 367 F.3d 473, 478 (5th Cir. 2004) (quotations omitted). Such motions
       are appropriate where there is a manifest error of law or fact.
       Transamerican Refining Corp. v. Texas Comptroller of Public Accounts (In
       re Transtexas Gas Corp.), 303 F.3d 571, 581 (5th Cir. 2002). Failure to
       consider and address a legal argument raised warrants reconsideration.
       Hosking v. TPG Capital Mgmt., L.P. (In re Hellas Telecomms.
       (Luxembourg) II SCA), 526 B.R. 499 (Bankr. S.D.N.Y. 2015).


                  1
                Capitalized terms used but not defined herein have the meanings assigned to them in the
       3019 Order or in the Original Plan, as applicable.

                                                                                               Page 2
       12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18                 Entered 12/11/18 17:06:56             Page 3 of 23



                                                     III.
                                            BACKGROUND

              3.      On the Petition Date, prior to recharacterization, Omega held
       a claim of “$52 million . . . as rent due under the Master Leases [and] $15
       million . . . under a working capital loan.” 3019 Order, p. 2. Omega also
       had a contingent lease rejection claim. The Debtors’ assets did not include
       any owned real property; the Debtors’ primary assets were their leaseholds,
       associated operations, and accounts receivable. Substantially all of these
       were collateral for Omega’s claims.

              4.     Following recharacterization, Omega has a secured claim
       exceeding $500 million. See Amended Proof of Claim 8-2, p. 13. Of this
       amount, roughly $283 million is attributable to the Transfer Portfolio and
       $219 million is attributable to the Restructuring Portfolio. See Proof of
       Claim 8-1, Part 3, pp. 4-5. Omega’s collateral for these claims includes:
       (1) the Transfer Portfolio, later valued at $190 million; (2) the
       Restructuring Portfolio, excluding Laurel Baye,2 valued at $176 million
       ($225 million less $49 million); and (3) substantially all of the Debtors’
       accounts receivable and other operating assets. See Amended Proof of
       Claim 8-2, p. 4.

              5.     Omega’s claims in the Original Plan were a hybrid resulting
       from the RSA and the 9019 Settlement. First, because Omega consented to
       recharacterization of the Restructuring Portfolio upon confirmation,
       “Omega’s Secured Claim” under the Original Plan included the value of the
       Restructuring Portfolio. The Restructuring Portfolio’s sale proceeds – the
       Plan Sponsor Consideration – were to be paid to Omega for this secured
       claim. Second, the Transfer Portfolio would be rejected as a true lease, and
       returned to Omega per the Omega Compromise. See Original Plan, pp. 31-
       32. As the Omega Compromise in the Original Plan makes clear, the

                  2
                  Omega agrees with the Court that Rule 3019 allows the Debtors to remove the Laurel
       Baye’s value from the “Omega Secured Claim,” the “Plan Sponsor Consideration,” and Section
       III.B.1 of the Original Plan. But Omega cannot help but note the parallel between Laurel Baye
       and the Transfer Portfolio. Just like the “Omega Secured Claim” under the Original Plan had to
       be decreased to account for the non-recharacterization of Laurel Baye, it must be correspondingly
       increased to account for Omega’s secured claim resulting from recharacterization of the Transfer
       Portfolio.



                                                                                                Page 3
       12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18       Entered 12/11/18 17:06:56      Page 4 of 23



       Transfer Portfolio would not be recharacterized. See id. As a result,
       Omega would not have a Transfer Portfolio secured financing claim. See
       Original Plan, p. 10 (The “Omega Claim means all Claims of Omega for
       amounts owing by any Debtor under the Master Leases . . . , as settled by
       the Omega Compromise.”) (emphasis added).

               6.     After the Debtors determined they could not make the
       Original Plan’s payments, the Omega Compromise and all aspects of the
       Original Plan failed. Subsequently, the Debtors (with Omega’s consent)
       recharacterized the leases of both the Transfer Portfolio Facilities and the
       Restructuring Portfolio Facilities (except for the four Laurel Baye
       Facilities). See Recharacterization Judgment. After this recharacterization,
       the Original Plan’s definitions no longer reflected Omega’s actual or
       anticipated claims (secured and otherwise).             Instead, following
       recharacterization, as reflected in Omega’s amended proof of claim,
       Omega’s claim was $579 million, secured by (1) the Transfer Portfolio,
       valued at $190 million; (2) the remaining Restructuring Portfolio, valued at
       $176 million; and (3) substantially all of the Debtors’ accounts receivable
       and other operating assets. Bifurcated under § 506(a), and ignoring the
       accounts receivable and other operating assets, Omega has a $190 million
       secured claim on account of the Transfer Portfolio and a $176 million
       secured claim on account of the Restructuring Portfolio: together, $366
       million in secured claims.

              7.     The Debtors’ filed their Amended Plan, which use the Plan
       Sponsor Consideration to repay Omega’s DIP Facility Claims and other
       administrative or priority claims. See Amended Plan, § III.B.1. This
       treatment was prohibited under the Original Plan. See July 9 Ruling.
       Despite this material change in the distribution priority, the Court ruled that
       the Amended Plan modification did not adversely change Omega’s claim
       treatment because the intervening recharacterization of the Transfer
       Portfolio created $190 million in new “value.” See 3019 Order, p. 17.




                                                                               Page 4
       12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18                   Entered 12/11/18 17:06:56              Page 5 of 23



                                                  IV.
                                               ARGUMENT

                  A.     The 3019 Order erroneously evaluated the Original Plan
                         without accounting for the liens on the recharacterized
                         Transfer Portfolio Facilities.

              8.    The 3019 Order fails to account for Omega’s secured claim
       created upon recharacterization of the Transfer Portfolio.

              9.     Recharacterization of a lease gives rise to a secured claim (if
       the creditor was properly perfected, as Omega is). Sale-Leasebacks: Things
       May Not Be What They Seem, SL100 ALI-ABA 703, 711 (John C. Murray,
       2006) (“If [a] lease is subsequently recharacterized as a secured financing
       transaction rather than a true lease, then the lessor-lienholder’s claim will
       be secured as mortgage debt rather than as rent, and the claim can be
       restructured by the debtor-lessee, with the secured claim of the lessor-
       lienholder limited to the fair market value of the property.”).3

              10.     Following recharacterization, § 506(a) bifurcates Omega’s
       new claim into a secured portion equal to the amount of Omega’s interest in
       the estates’ interest in the Transfer Portfolio, and an unsecured portion for
       the rest. Omega’s interest in the Transfer Portfolio, just like its interest in
       the Restructuring Portfolio, was the lien resulting from recharacterization.
       Because the new secured claim exceeds the value of the Transfer Portfolio,
       the entire $190 million value is subject to Omega’s liens, resulting in a
       $190 million secured claim under § 506(a).

              11.   Contrary to the July 9 Ruling, the Amended Plan makes the
       the Plan Sponsor Consideration available to pay administrative claims in
       these cases, including the DIP Facility Claims. See Amended Plan,
       § III.B.1. The Debtors argued, and the Court agreed, that the reduction to

                  3
                  See also United Airlines, Inc. v. HSBC Bank USA, N.A (In re United Airlines, Inc.),
       416 F.3d 609, 611, 618 (7th Cir. 2005) (“A lessee must either assume the lease and fully perform
       all of its obligations, or surrender the property. 11 U.S.C. § 365. A borrower that has given
       security, by contrast, may retain the property without paying the full agreed price. The borrower
       must pay enough to give the lender the economic value of the security interest; if this is less than
       the balance due on the loan, the difference is an unsecured debt. See 11 U.S.C. § 506(a) and
       § 1129(b)(2)(A). . . . The transaction between United and the CSCDA at San Francisco Airport is
       a secured loan and not a lease for the purpose of § 365.” (emphasis added)), accord In re
       Montgomery Ward, L.L.C., 469 B.R. 522, 528 (Bankr. D. Del. 2012).

                                                                                                  Page 5
       12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18                      Entered 12/11/18 17:06:56                Page 6 of 23



       the Plan Sponsor Consideration was not materially adverse to Omega
       because Omega “realized” $190 million in new value due to the
       recharacterization of the Transfer Portfolio.4

               12.    But this analysis incorrectly ignores Omega’s perfected liens
       in the Transfer Portfolio. Omega’s liens eliminate any new value in the
       Transfer Portfolio to supplement the Plan Sponsor Consideration. As noted
       above, it is indisputable that recharacterization of a real property lease titled
       in the creditor’s name creates a lien on the property in favor of the creditor.
       The Court accordingly erred by ignoring that the Transfer Portfolio value
       brought into the estates by recharacterization was subject to Omega’s liens
       resulting from recharacterization.

               13.    The Debtors previously recognized that recharacterization
       creating a secured claim was a zero sum game. In their motion seeking
       approval of the 9019 Settlement (the “9019 Motion,” Docket No. 101), the
       Debtors stated “[w]hile the Debtors believe they have strong
       recharacterization claims to have the leases treated as secured financings,
       that litigation, even if successful, only lead to a pyrrhic victory. Because
       Omega would be considered a secured creditor with liens against the
       Debtors’ assets that exceed the value of those assets . . . .” 9019 Motion,

                  4
                   The Court cites First Federal Bank of California v. Weinstein (In re Weinstein), 227
       B.R. 284, 296-97 (B.A.P. 9th Cir. 1998) and Confederation Life Insurance Co. v. Beau Rivage
       Ltd., 126 B.R. 632, 640 (N.D. Ga. 1991) for the proposition that a postpetition, preconfirmation
       return of collateral must be credited against the creditor’s secured claim rather than its unsecured
       claim. 3019 Order, p. 17. Omega agrees with this legal proposition, but not the Court’s
       application of it. Because the Transfer Portfolio secured claim was undersecured ($270 million
       exceeds $190 million), this legal proposition requires treatment of the return of the Transfer
       Portfolio as a postpetition, preconfirmation payment on the Transfer Portfolio secured claim. Cf.
       In re Weinstein, 227 B.R. at 291-92 (B.A.P. 9th Cir. 1998) (“[T]he total claim of an undersecured
       creditor is bifurcated into two claims, a secured claim equal to the value of the collateral and an
       unsecured claim equal to the remainder of the obligation owing to the creditor . . ..”). It is entirely
       inappropriate to treat the return of the Transfer Portfolio as a payment on account of the
       Restructuring Portfolio secured claim (i.e., the Plan Sponsor Consideration) unless the Transfer
       Portfolio secured claim has been satisfied. Indeed, while neither Weinstein nor Confederation Life
       Insurance Co. dealt with a creditor holding multiple secured claims, which is the situation here,
       they clearly recognize that a creditor is entitled to payment of the full value of all of its collateral.
       Confederation Life Ins. Co., 126 B.R. at 639 (“[I]f the collateral does depreciate, the application of
       adequate protection payments to payment obligations under the plan would give the debtor
       ‘double credit’ and would deny the creditor the compensation to which it is entitled.”), accord In
       re Weinstein, 227 B.R. 284 at 296 (B.A.P. 9th Cir. 1998) (recognizing that “adequate protection
       payments replace the lost value of collateral,” so “postpetition, preconfirmation payments made
       on nondepreciating collateral must be allocated to reduce the secured portion of the creditor’s
       claim.”).

                                                                                                       Page 6
       12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18       Entered 12/11/18 17:06:56     Page 7 of 23



       p. 2 (emphasis added). Even the Court recognizes the Transfer Portfolio is
       Omega’s collateral. See 3019 Order, p. 20.

              14.     The Court believes that Omega agreed, through
       representations in Court and its papers, to allow the Debtors to use the
       Transfer Portfolio value to satisfy the “Omega Secured Claim,” as that term
       is used in the Original Plan, without any adjustment for the secured claim
       created upon recharacterization of the Transfer Portfolio. This is,
       respectfully, incorrect.

              15.    Omega always understood that following recharacterization,
       the Transfer Portfolio value should be credited against the Transfer
       Portfolio secured claim, but not the Restructuring Portfolio secured claim.
       Omega never agreed to a credit of the Transfer Portfolio value against
       the “Omega Secured Claim” without any adjustment for Omega’s liens
       on the Transfer Portfolio. Rather, Omega simply recognized the propriety
       of a credit against its claims “in these cases,” expressly recognizing the
       addition of the Transfer Portfolio secured claim following
       recharacterization (thus Omega’s counsel referenced a credit against a $578
       million claim, representing the full balance due under the Master Leases,
       not the $423 million claim in the Original Plan). Cf. 3019 Order, p. 16,
       nn.19-20.

              16.    The Court also mentions the Debtors’ and Committee’s
       reservation of a right to “apply [the value of the Transfer Portfolio] against
       the Omega Entities’ claims in these Bankruptcy Cases.” 3019 Order, p. 14
       (quoting Recharacterization Judgment). Putting aside that this is a mere
       reservation of rights, not a creation of substantive rights, this language is
       consistent with Omega’s position that the Transfer Portfolio value should
       be applied against the Transfer Portfolio secured claim resulting from
       recharacterization. The Court also erred in the 3019 Order when it stated
       that the Valuation Order “expressly permitted the Debtors to seek a credit
       against the Omega Secured Claim under a plan of reorganization.” 3019
       Order, p. 9 (emphasis added). The Valuation Order did not; it denied the
       motion “without prejudice to seeking similar relief in a plan.” Valuation
       Order, p. 2. Indeed, the Court, in its oral ruling denying the Valuation
       Motion noted “Omega’s position that the value of the transferred property

                                                                              Page 7
       12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18                  Entered 12/11/18 17:06:56             Page 8 of 23



       must . . . be credited against the prepetition obligations.” Tr. of Ruling on
       Valuation Motion, 6:13-14 (emphasis added).

               17.    The 3019 Order improperly conflates the Omega Secured
       Claim as defined in the Original Plan with “the Omega Entities’ claims in
       these Bankruptcy Cases.” Compare 3019 Order, pp. 14, 16 with id., p. 20.
       But Bankruptcy Rule 3019 looks to changes in the treatment of claims;
       there is no qualifier of where in the plan that claim treatment is found.5 The
       relevant change of claim treatment arose from the shift of the Transfer
       Portfolio’s treatment as a true lease under § 365 (as stated in the Omega
       Compromise) to that of a secured financing under §§ 506(a) and 1129.

              18.    But the Amended Plan’s modifications purporting to conform
       to recharacterization are adverse to Omega’s claim treatment because
       Omega does not receive both: (1) full payment of the $190 million Transfer
       Portfolio secured claim resulting from recharacterization, as required by
       § 506(a) and § 1129; and (2) full payment of Omega’s agreed-upon
       distribution on its Restructuring Portfolio secured claim (i.e., the Plan
       Sponsor Consideration), as required by the Original Plan.

              19.    In short, the only way the Original Plan can satisfy the
       secured claim created by Transfer Portfolio recharacterization and also
       satisfy Bankruptcy Rule 3019 is to give Omega the unabridged Plan
       Sponsor Consideration (less the carve out for the unsecured creditors, if
       permitted) with respect to the Restructure Portfolio secured claim and the
       full value of the Transfer Portfolio with respect to the Transfer Portfolio
       secured claim.




                  5
                  Alternatively, if after recharacterization, as the Court described, the Original Plan’s
       “Omega Compromise” was just a preconfirmation return of collateral, this collateral should be
       added to Section III.B.1 of the Original Plan, which results in a corresponding increase in the
       “Omega Secured Claim” under the Original Plan. (N.B., the Omega Claim definitions in the
       Original Plan incorporated the effects of the Omega Compromise.) Comparison of the Original
       Plan, so viewed, with the Amended Plan, reveals that both require a distribution of the Transfer
       Portfolio. The only difference is that the Amended Plan now breaches the Plan Sponsor
       Consideration.

                                                                                                Page 8
       12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18       Entered 12/11/18 17:06:56     Page 9 of 23



                  B.   Paragraph 6 of the 9019 Settlement Order preserved the
                       estates’ rights in any equity in the Transfer Portfolio; it
                       did not prospectively invalidate Omega’s liens in the
                       Transfer Portfolio upon recharacterization.

              20.    The Court notes that the rejection of the Transfer Portfolio
       under the 9019 Settlement was subject to a preservation of certain rights,
       including the estates’ recharacterization claims. The Court notes that the
       preservation of rights is meaningless “if Omega could simply claim that the
       debtors received full value for the now-recharacterized Transfer Portfolio in
       the 9019 Settlement.” 3019 Order, p. 15. The result is that the Court ruled
       that recharacterization created $190 million of unencumbered value for the
       estates.

               21.     However, this analysis fails to consider that the $190 million
       in value brought into the estates via recharacterization of the Transfer
       Portfolio was subject to a lien resulting from that same act of
       recharacterization.      The leases were recharacterized as financing
       agreements. And, where real property leases are recharacterized as
       financing agreements, the nominal lessor’s legal title as of the Petition Date
       is treated as a lien securing the future stream of nominal “lease,” now loan,
       payments. In re United Airlines, Inc., 416 F.3d at 618; In re Montgomery
       Ward, L.L.C., 469 B.R. at 528.

               22.   Accordingly, any right to recharacterization preserved under
       the 9019 Settlement Agreement had value to the estates if it could also be
       shown that unencumbered value had been transferred (i.e., there was
       equity in the property at the time of transfer). While recharacterization
       would bring the Transfer Portfolio Facilities into the Debtors’ estates, the
       Facilities would come into the estates subject to a lien in Omega’s favor.
       Absent proof that the Transfer Portfolio value exceeded Omega’s secured
       claim or some other successful challenge to the validity, priority, and extent
       of any resulting liens (each, a “Lien Challenge”), recharacterization
       brought no value to the estates – it only allowed the Debtors to sell their
       assets using Section 363(k). The Court recognized this fact in its oral
       ruling denying the Valuation Motion when it stated, “I believe those
       caveats [in the 9019 Order reserving certain rights] were narrower than the


                                                                              Page 9
       12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18                    Entered 12/11/18 17:06:56               Page 10 of 23



        parties argued, more of a preservation of claim should Omega prove to have
        a hole in its liens or be found liable under another theory.” Tr. of Ruling on
        Valuation Motion, 6:18-25.

               23.    The Debtors also recognized this fact in their 9019 Motion,
        conceding “[b]ecause Omega would be considered a secured creditor with
        liens against the Debtors’ assets that exceed the value of those assets”
        recharacterization of the Transfer Portfolio would “only lead to a pyrrhic
        victory.” 9019 Motion, p. 2. Of course, the Committee’s rejoinder at the
        hearing was that Omega’s liens might not fully encumber the value
        transferred.6 It was clear that recharacterization qua recharacterization,
        without a Lien Challenge, would simply create and then pay an additional
        secured claim – in other words, it would just be a wash for the estates. In
        contrast, any “value” transferred not subject to Omega’s valid liens would
        be preserved and, if proven, would have to be accounted for in Omega’s
        treatment in any confirmable plan.7

               24.   By Paragraph 6 in the 9019 Settlement Order, Omega took
        back the Transfer Portfolio, accepting the risk that recharacterization would
        be joined with a successful Lien Challenge. But as yet, no such challenge
        has been successfully prosecuted. Any implication that recharacterization


                   6
                    Hence, the parties’ discussed the potential value of the Transfer Portfolio in relation to
        Omega’s resulting claims. See e.g., Docket No. 385, pp. 58–59 (Mr. Califano: indicating there
        was no equity in the Transfer Portfolio because Omega was taking a sharp rent cut and noting the
        size of Omega’s resulting deficiency claim), pp. 72:23-25–73:1 (Mr. Cooley: explaining that under
        9019 Settlement, Omega receives properties that until proven otherwise would be subject to valid
        liens); p. 84 (Mr. Lawall: arguing that Omega’s liens on Transfer Portfolio were subject to
        challenge under fraudulent conveyance law); pp. 127–28, 133 (Mr. Lapowsky: arguing that
        Debtors’ “pyrrhic victory” argument regarding recharacterization of the Transfer Portfolio should
        be discounted because certain assets, such as provider agreements, were not subject to Omega’s
        liens, the fraudulent transfer claims could be used to avoid the liens, and Omega might be unable
        to satisfy any money judgment resulting from a lien deficiency); pp. 139–40 (Mr. Califano:
        arguing that Committee’s rights to pursue their claims, for instance, their ResCap arguments, with
        respect to the Transfer Portfolio were preserved to confirmation, and describing these claims as
        value the unsecured creditors could then obtain).
                  7
                    Docket No. 385, pp. 139–40 (Mr. Califano: arguing that Committee’s rights to pursue
        their claims, for instance, their “ResCap” arguments, with respect to the Transfer Portfolio were
        preserved to confirmation, and describing these claims as value the unsecured creditors could then
        obtain). Mr. Califano’s use of the term “value” is somewhat vague until put in context. Put in
        context, Mr. Califano’s comments regarding preserving the Committee’s ResCap arguments and
        fraudulent conveyance theories makes it plain that the value being described was any value
        unencumbered by Omega’s liens.

                                                                                                    Page 10
        12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18                Entered 12/11/18 17:06:56            Page 11 of 23



        brings value to the estates simply ignores the secured claim created by
        virtue of recharacterization.

                   C.    Failure to account for Omega’s liens in the Transfer
                         Portfolio is inconsistent with the Bankruptcy Rules,
                         Bankruptcy Code, and Constitution.

                25.   The 3019 Order clearly requires the use of the Transfer
        Portfolio value in derogation of Omega’s liens on that value. Bankruptcy
        Rule 3019 does not and cannot allow this result. Section 1127(d) provides
        that following a plan modification, a creditor having voted to accept or
        reject the plan, may (within the time fixed by the Court) change its vote.
        Bankruptcy Rule 3019 clarifies that a creditor, having previously accepted a
        plan, is deemed to have accepted a modification so long as the change
        “does not adversely change the treatment of any claim by any creditor.”
        Fed. R. Bankr. P. 3019(a).

               26.    Bankruptcy Rule 3019 does not contemplate the circumstance
        faced by the Court, because it would require the Court to compare Omega’s
        claim treatment under § 365 with claim treatment under § 506 and § 1129,
        which entirely changes the landscape of plan confirmation rights and
        procedure. The Original Plan and Amended Plan are thus a comparison of
        apples and oranges. Indeed, the Court was asked to deem Omega to have
        voted a secured claim in favor of the Original Plan that did not exist yet at
        the time of balloting. But even if the comparison can be made, it cannot be
        made without affording Omega a distribution in the full amount of its
        Transfer Portfolio secured claim.

               27.    To do otherwise is inconsistent with § 506(a) (giving a
        creditor a secured claim to the extent of its interest in the estates’ interest in
        property) and the minimum requirements necessary to confirm a chapter 11
        plan. See 11 U.S.C. § 1129(a)(7)(A)(ii) (providing that holder of impaired
        claim that has not voted claim in favor of the plan is entitled to liquidation
        value of claim or interest).8 Bankruptcy Rule 3019 cannot “not abridge,
        enlarge or modify any substantive right.” 28 U.S.C. § 2075; Bonner v.

                   8
                  Given that Omega was not given an opportunity to vote its Transfer Portfolio secured
        claim, which is clearly impaired, it would seem that the Amended Plan also runs afoul of
        § 1129(b)(2)(A)(2)(II).

                                                                                            Page 11
        12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18       Entered 12/11/18 17:06:56      Page 12 of 23



        Adams (Matter of Adams), 734 F.2d 1094, 1099 (5th Cir. 1984); see also In
        re Friesenhahn, 169 B.R. 615, 629 (Bankr. W.D. Tex. 1994) (“The
        Bankruptcy Code and the Rules must be harmonized unless it is impossible
        to do so, and if two plausible interpretations are possible, the one that is
        both possible and most consistent with congressional intent should
        prevail.”).

               28.     Because Omega’s Transfer Portfolio liens (a) were not
        anticipated at the time the Original Plan was voted upon, (b) arose after the
        Original Plan was voted upon, (c) will be voided upon confirmation of the
        Amended Plan, and (d) will not be repaid at least the minimum required
        under § 1129(a)(7)(A)(ii), the Court’s failure to afford Omega an
        opportunity to vote (at least voting the secured claim resulting from
        recharacterization of the Transfer Portfolio) for or against the Amended
        Plan, unlawfully abridges Omega’s property rights without due process of
        law. Louisville Joint Stock Land Bank v. Radford, 295 U.S. 555, 588
        (1935) (“The bankruptcy power, like the other great substantive powers of
        Congress, is subject to the Fifth Amendment.”).

               29.    Accordingly, the Court erred in using Bankruptcy Rule 3019
        to bind Omega to a plan treatment that effectively eviscerates a lien created
        after Omega voted without affording Omega the minimum protections of
        the Bankruptcy Code (i.e., distribution in the full amount of Omega’s
        Transfer Portfolio secured claim).

                                          V.
                                      CONCLUSION

                30.    Omega bargained for a specific claim treatment when it voted
        in favor of the Original Plan – (a) the return of the Transfer Portfolio under
        the Omega Compromise, (b) the Plan Sponsor Consideration, less a
        proposed amount set aside for general unsecured creditors, and (c) payment
        in full in cash of the DIP Facility Claim.

               31.   Recharacterization of the Transfer Portfolio brought into the
        estates $190 million of real property but that value was subject to a
        corresponding $190 million secured claim.


                                                                              Page 12
        12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18       Entered 12/11/18 17:06:56      Page 13 of 23



               32.     Consistent with Bankruptcy Rule 3019, the Original Plan
        certainly could be modified such that Omega would have a $190 million
        credit of the Transfer Portfolio value against its corresponding $190 million
        Transfer Portfolio secured claim. But nothing in Bankruptcy Rule 3019
        allows the shifting of that $190 million in value – which Omega would
        have received in full under the Original Plan – to other creditors. Using the
        Transfer Portfolio, whether as a leasehold interest or as collateral, to repay
        other creditors was never contemplated by the Original Plan and was never
        agreed to as part of the Recharacterization Judgment. Accordingly, the
        Court erred in holding that the Amended Plan’s treatment of Omega’s
        claims is not material and adverse as compared to the Original Plan.

               WHEREFORE, Omega respectfully requests that the Court amend
        its 3019 Order to deny the relief requested in the Debtors’ 3019 Motion.




                                                                              Page 13
        12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18          Entered 12/11/18 17:06:56   Page 14 of 23



         Dated:        December 11, 2018
                       Dallas, Texas

                                           Respectfully submitted,

                                           Bryan Cave Leighton Paisner LLP

                                           By: /s/ Michael P. Cooley
                                           Keith M. Aurzada (TX Bar No. 24009880)
                                           Michael P. Cooley (TX Bar No. 24034388)
                                           JP Morgan Chase Tower
                                           2200 Ross Avenue, Suite 3300
                                           Dallas, Texas 75201
                                           T: 214.721.8000
                                           F: 214.721.8100
                                           keith.aurzada@bclplaw.com
                                           michael.cooley@bclplaw.com

                                           - and –

Mark I. Duedall (admitted pro hac vice)            David M. Unseth (admitted pro hac vice)
Leah Fiorenza McNeill (admitted pro hac vice)      211 N. Broadway, Suite 3600
One Atlantic Center – Fourteenth Floor             St. Louis, Missouri 63102-2750
1201 W. Peachtree Street, NW                       Telephone: 314.259.2000
Atlanta, Georgia 30309-3471                        Facsimile: 314.259.2020
Telephone: 404.572.6600
Facsimile: 404.572.6999
                                           Counsel for OHI Asset RO, LLC, and
                                           certain affiliates




                                                                             Page 14
         12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18      Entered 12/11/18 17:06:56      Page 15 of 23



                             CERTIFICATE OF SERVICE

              I hereby certify that on December 11, 2018, a copy of the foregoing
        was served to all the parties listed on the Master Service List [Docket No.
        1225] maintained by the Debtors pursuant to the Court’s Order Granting
        Complex Chapter 11 Bankruptcy Case Treatment [Docket No. 99] via the
        Court’s EM/ECF electronic system to all parties consenting to service
        through same, and to all others by first-class mail, postage pre-paid
        addressed as listed therein.


                                              /s/ Michael P. Cooley
                                              Michael P. Cooley


        Parties Served Via the Court’s EM/ECF Electronic System:
     DLA Piper LLP (US)                             Office of the United States Trustee
     Attn: Andy Zollinger                           Attn: Meredyth Kippes
     1717 Main Street, Suite 4600                   Attn: Nancy Resnick
     Dallas, TX 75201-4629                          Earle Cabell Federal Building
     Phone: 214-743-4500                            1100 Commerce Street, Room 976
     FAX: 214-743-4545                              Dallas, TX 75242
     Email: andrew.zollinger@dlapiper.com           Phone: 214-767-8967
                                                    Email: meredyth.a.kippes@usdoj.gov
                                                    Email: nancy.s.resnick@usdoj.gov

     Norton Rose Fulbright US LLP                   Ferguson Braswell Fraser Kubasta PC
     Attn: Louis R. Strubeck, Jr.                   Attn: Leighton Aiken
     Attn: Ryan E. Manns                            2500 Dallas Parkway
     2200 Ross Avenue, Suite 3600                   Suite 600
     Dallas, TX 75201-7932                          Plano, TX 75093
     Phone: 214-855-8000                            Phone: 972-378-9111
     FAX: 214-855-8200                              FAX: 972-378-9115
     Email: ryan.manns@nortonrosefulbright.com      Email: laiken@fbfk.law

     Parties Served Via United States Mail:
     DLA Piper LLP (US)                             DLA Piper LLP (US)
     Attn: Thomas R. Califano                       Attn: Daniel Simon
     Attn: Dienna Ching Corrado                     One Atlantic Center
     1251 Avenue of the Americas                    1201 West Peachtree Street, Suite 2800
     New York, NY 10020-1104                        Atlanta, GA 30309-3450
     Phone: 212-335-4500                            Phone: 404-736-7800
     FAX: 212-335-4501                              FAX: 404-682-7800
     Email: thomas.califano@dlapiper.com            Email: daniel.simon@dlapiper.com
     Email: dienna.corrado@dlapiper.com


        12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18   Entered 12/11/18 17:06:56    Page 16 of 23



     Pepper Hamilton LLP                        Pepper Hamilton LLP
     Attn: Francis J. Lawall                    Attn: Donald J. Detweiler
     3000 Two Logan Square                      Hercules Plaza, Suite 5100
     Eighteenth and Arch Streets                1313 Market Street, P.O. Box 1709
     Philadelphia, PA 19103-2799                Wilmington, DE 19899-1709
     Phone: 215-981-4000                        Phone: 302-777-6500
     FAX: 215-981-4750                          FAX: 302-421-8390
     Email: lawallf@pepperlaw.com               Email: detweilerd@pepperlaw.com

     Accelerated Care Plus Leasing Inc.         Advance Nursing Corporation
     13828 Collections Center Drive             c/o Magnolia Financial Inc.
     Chicago, IL 60693                          P.O. Box 16807
     Phone: 800-350-1100                        Atlanta, GA 30321-0807
     Email: acp-customersupport@hanger.com      Phone: 864-573-9900
                                                Email: cbrock@advancenursing.com
                                                Email: dtorres@advancenursing.com

     American Health Associates                 American Healthtech Software
     15712 SW 41 Street, Suite 16               P.O. Box 936171
     Davie, FL 33331-1538                       Atlanta, GA 31193-6171
     Phone: 954-919-5005                        Phone: 601-978-6800
     Email: contact@ahalabs.com                 Email: katie.wilson@cpsi.com

     Anthem BCBS                                Brown & Brown Northwest
     P.O. Box 951254                            Attn: Issac Zak
     Cleveland, OH 44193                        Attn: Amanda Scales
     Phone: 800-786-8015                        P.O. Box 29018
     Email: laura.crozier@anthem.com            Portland, OR 97296
                                                Phone: 503-274-6511
                                                Email: izak@bbnw.com
                                                Email: ascales@bbnw.com

     Curaspan Health Group Inc.                 Dell Marketing LP
     Dept. 2869                                 c/o Dell USA LP
     P.O. Box 122869                            P.O. Box 534118
     Dallas, TX 75312-2869                      Atlanta, GA 30353-4118
     Phone: 617-395-0125                        Phone: 800-283-2210
     Email: info@navihealth.us                  FAX: 512-283-9092

     Direct Supply                              DME Tennessee LLC
     Box 88201                                  P.O. Box 1017
     Milwaukee, WI 53288-0201                   Dickson, TN 37056-1017
     Phone: 800-634-7328                        Phone: 877-640-9795
     Email: dford@directs.com                   Email: billers@alanahealthcare.com




        12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18   Entered 12/11/18 17:06:56      Page 17 of 23



     GA Dept. of Community Health               Hall Booth Smith PC
     Benefits Recovery Section                  Attn: Laura E. Hall
     P.O. Box 277941                            191 Peachtree Street, NE, Suite 2900
     Atlanta, GA 30384-7941                     Atlanta, GA 30303-1775
     Phone: 800-610-1863; 404-651-6141          Phone: 404-954-5000
                                                Email: lhall@hallboothsmith.com
                                                Email: bbendall@hallboothsmith.com

     Hancock Daniel Johnson & Nagle             HD Supply Facilities Maintenance Ltd
     P.O. Box 72050                             P.O. Box 509058
     Richmond, VA 23255-2050                    San Diego, CA 92150-9058
     Phone: 804-967-9604                        Phone: 800-798-8888
     Email: info@hancockdaniel.com              Email: fmeft@hdsupply.com

     Health Care Services LLC                   Healthcare Services Group Inc.
     9221 SW Barber Boulevard                   P.O. Box 829677
     Suite #207                                 Philadelphia, PA 19182-9677
     Portland, OR 97219                         Phone: 864-306-7785
     Phone: 503-977-0380                        Email: info@hcsgcorp.com
     FAX: 503-977-0473

     Inpatient Consultants of North             Joerns Healthcare LLC
     P.O. Box 844929                            19748 Dearborn Street
     Los Angeles, CA 90084-4929                 Chatsworth, CA 91311
     Phone: 888-800-3377                        Phone: 800-966-6662
                                                Email: treasury@joerns.com

     Laser Recharge                             Medline Industries Inc.
     485 E. South Street, Suite 101             Dept. 1080
     Collierville, TN 38017                     P.O. Box 121080
     Phone: 901-853-0742                        Dallas, TX 75312-1080
     Email: orders@laser-recharge.com           Phone: 847-643-4062
                                                Email: finance@medline.com

     Medshore Ambulance Service Inc.            Mobilex USA
     P.O. Box 650458                            P.O. Box 17462
     Dallas, TX 75265                           Baltimore, MD 21297
     Phone: 844-597-4911                        Phone: 800-786-8015
     FAX: 864-260-4575                          Email: jeff.barton@mobilexusa.com

     National Datacare Corporation              NRC Health
     P.O. Box 222430                            P.O. Box 809030
     Chantilly, VA 20153-2430                   Chicago, IL 60680-9030
     Phone: 703-830-3660                        Phone: 800-601-3884
     Email: support@nationaldatacare.com        Email: info@nrchealth.com
     Omnicare Inc.                              Patterson Medical



        12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18     Entered 12/11/18 17:06:56     Page 18 of 23



     Dept. 781668                                 P.O. Box 93040
     P.O. Box 78000                               Chicago, IL 60673-3040
     Detroit, MI 48278                            Phone: 800-323-5547
     Phone: 313-465-1500                          FAX: 630-393-7600
     Email: results@omnicare.com

     Pharmerica Corporation                       Pointclickcare Technologies, Inc.
     1900 South Sunset Street, Unit 1A            P.O. Box 674802
     Longmont, CO 80501                           Detroit, MI 48267-4802
     Phone: 720-652-4518                          Phone: 800-277-5889
     Email: jae4201@pharmerica.com                Email: accountservices@pointclickcare.com

     Pointright                                   Presidio Networked Solutions, Inc.
     Attn: Kerry Mayer                            P.O. Box 822169
     150 Cambridge Park Drive, Suite 301          Philadelphia, PA 19182
     Cambridge, MA 02140                          Phone: 770-449-6116
     Phone: 781-457-5960                          Email: eorfale@presidio.com
     Email: info@pointright.com

     Quintairos Prieto Wood & Boyer               Regional Ambulance Service Inc.
     9200 South Dadeland Boulevard, Suite 100     1089 Augusta Road, Suite 300
     Miami, FL 33156                              Warrenville, SC 29851
     Phone: 305-670-1101                          Phone: 803-392-7107
     Email: fs@qpwblaw.com

     Reliance Standard Life Insurance             Shred It USA Inc
     P.O. Box 3124                                28883 Network Place
     Southeastern, PA 19398-3124                  Chicago, IL 60673
     Phone: 267-256-3500                          Phone: 800-697-4733
     Email: customer.service@rsli.com             Email: memphis@shredit.com

     South Carolina Health Care Association       Specialized Medical Services Inc.
     176 Laurelhurst Avenue                       7237 Solution Center
     Columbia, SC 29210                           Chicago, IL 60677-7002
     Phone: 803-772-7511                          Phone: 800-786-3656
     Email: schca@schca.org                       FAX: 414-476-6118
                                                  Email: oxygenbilling@specializedmed.com

     Staples Advantage                            United Healthcare
     Dept. Dal                                    P.O. Box 30997
     P.O. Box 83689                               Salt Lake City, UT 84130
     Chicago, IL 60696                            Phone: 877-842-3210
     Phone: 888-753-4103
     Email: arremittance@staples.com




        12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18   Entered 12/11/18 17:06:56     Page 19 of 23



     Vital Care                                 West IP Communications Inc.
     P.O. Box 51222                             Department 1413
     Piedmont, SC 29673                         Denver, CO 80256
     Phone: 866-764-4911                        Phone: 888-728-0950
     Email: jdockery8105.jd@gmail.com           FAX: 502-315-5162

     Georgia Dept. of Community Health          Indiana State Department of Health
     Attn: Lea Lee                              Attn: Miriam Buffington, Program Director
     Recertification and Certification          Licensing and Enforcement
     2 Peachtree Street, NW                     Division of Long Term Care
     Atlanta, GA 30303                          2 North Meridian Street, Section 4B
     Phone: 404-657-5463                        Indianapolis, IN 46204
     Email: llee@dch.ga.gov                     Phone: 317-233-7613
                                                Email: mbuffington@isdh.in.gov

     Internal Revenue Service                   NC Division of Health Service Regulation
     P.O. Box 7346                              Attn: Becky Wertz, Section Chief
     Philadelphia, PA 19101-7346                Nursing Home Licensure/Certification Section
     Phone: 800-913-9358                        2711 MSC
     FAX: 855-383-9730                          Raleigh, NC 27699
                                                Phone: 919-855-4580
                                                Email: becky.wertz@dhhs.nc.gov

     Office of the Attorney General (GA)        Office of the Attorney General (IN)
     Attn: Chris Carr                           Attn: Curtis T. Hill
     40 Capitol Square, SW                      Indiana Government Center South
     Atlanta, GA 30334                          302 W. Washington Street, 5th Floor
     Phone: 404-656-3300                        Indianapolis, IN 46204
     FAX: 404-657-8733                          Phone: 317-232-6201
     Email: AGOlens@law.ga.gov                  FAX: 317-232-7979

     Office of the Attorney General (MS)        Office of the Attorney General (NC)
     Attn: Jim Hood                             Attn: Roy Cooper
     P.O. Box 220                               9001 Mail Service Center
     Jackson, MS 39205                          Raleigh, NC 27699-9001
     Phone: 601-359-3680                        Phone: 919-716-6400
     Email: webpage@ago.state.ms.us             FAX: 919-716-6750

     Office of the Attorney General (SC)        Office of the Attorney General (TN)
     Attn: Alan Wilson                          Attn: Herbert H. Slatery, III
     P.O. Box 11549                             P.O. Box 20207
     Columbia, SC 29211                         Nashville, TN 37202-0207
     Phone: 803-734-3970                        Phone: 615-741-3491
     FAX: 803-253-6283                          FAX: 615-741-2009




        12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18      Entered 12/11/18 17:06:56         Page 20 of 23



     Office of the Attorney General (VA)           Paul Register
     Attn: Robert B. McEntee, Jr.                  Ombudsman
     202 North Ninth Street                        423 Commerce Road
     Richmond, VA 23219                            Richmond, IN 47374
     Phone: 804-786-7829                           Phone: 765-722-4081
     Email: RMcEnteeJr@oag.state.va.us             FAX: 765-488-2187
                                                   Email: paul.register@ilsi.net

     SC Dept of Health & Environmental Control     State Department of Health
     Attn: Mary Jo Roue, Bureau Chief              Attn: Marilynn Winborne
     Division of Nursing Homes                     Director of Long Term Care
     2600 Bull Street                              Box 1700
     Columbia, SC 29201                            Jackson, MS 39215-1700
     Phone: 803-545-4293                           Phone: 601-364-1110
     Email: info@dhec.sc.gov                       Email: marilynn.winborne@msdh.ms.gov

     State LTC Ombudsman                           Tennessee Department of Health
     Family and Social Services Admin.             Attn: Ann Rutherford Reed
     402 West Washington Street                    Director of Licensure
     Room W451                                     710 James Robertson Parkway
     Indianapolis, IN 46207-7083                   Nashville, TN 37243
     Phone: 317-232-7134                           Phone: 615-532-6595
     Email: longtermcareombudsman@fssa.in.gov      Email: ann.r.reed@tn.gov

     Virginia Department of Health
     Attn: Kathaleen Creegan-Tedeschi
     Director Long Term Care Division
     9960 Mayland Drive
     Henrico, VA 23233
     Phone: 804-367-2110
     Email: kathaleen.creegan-
     tedeschi@vdh.virginia.gov

     Apperson Crump, PLC                           Barnes & Thornburg LLP
     Attn: J. Mark Benfield                        Attn: Kevin Collins
     Attn: Madison C. Patey                        1000 N. West Street, Suite 1500
     6070 Poplar Avenue, Suite 600                 Wilmington, DE 19801
     Memphis, TN 38119-3954                        Phone: 302-300-3434
     Phone: 901-756-6300                           FAX: 302-300-3456
     FAX: 901-757-1296                             Email: kevin.collins@btlaw.com
     Email: mbenfield@appersoncrump.com
     Email: mpatey@appersoncrump.com




        12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18   Entered 12/11/18 17:06:56      Page 21 of 23



     Barnes & Thornburg LLP                     Buchalter, a Professional Corporation
     Attn: Mark Owens                           Attn: Shawn Christianson
     11 S. Meridian Street                      55 2nd Street, 17th Floor
     Indianapolis, IN 46204-3535                San Francisco, CA 94105-3493
     Phone: 317-231-7459                        Phone: 415-227-0900
     FAX: 317-231-7433                          FAX: 415-227-0770
     Email: mark.owens@btlaw.com                Email: schristianson@buchalter.com

     Department of Justice                      Foley & Lardner LLP
     Attn: Donna Webb, Asst. US Attorney        Attn: Geoffrey S. Goodman
     1100 Commerce St., Suite 300               Attn: Emil P. Khatchatourian
     Dallas, TX 75242                           321 N. Clark Street, Suite 2800
     Phone: 214-659-8600                        Chicago, IL 60654
     FAX: 214-659-8807                          Phone: 312-832-4500
     Email: donna.webb@usdoj.gov                FAX: 312-832-4700
                                                Email: ggoodman@foley.com
                                                Email: ekhatchatourian@foley.com

     Fultz Maddox Dickens                       Fultz Maddox Dickens PLC
     Attn: Wendy D. Brewer                      Attn: Laura M. Brymer
     333 N. Alabama Street, Suite 350           Attn: Phillip A. Martin
     Indianapolis, IN 46204                     101 South Fifth Street, 27th Floor
     Phone: 317-215-6220                        Louisville, KY 40202
     FAX: 317-252-0275                          Phone: 502-588-2000
     Email: wbrewer@fmdlegal.com                FAX: 502-588-2020
                                                Email: lbrymer@fmdlegal.com
                                                Email: pmartin@fmdlegal.com

     Haynsworth Sinkler Boyd, P.A.              K&L Gates LLP
     Attn: Mary Caskey                          Attn: David Weitman
     Attn: Clara Weston                         1717 Main Street, Suite 2800
     1201 Main Street, 22nd Floor               Dallas. TX 75201
     Columbia, SC 29201                         Phone: 214-939-5427
     Phone: 312-201-4000                        FAX: 214-939-5849
     FAX: 312-332-2196                          Email: david.weitman@klgates.com
     Email: mcaskey@hsblawfirm.com




        12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18       Entered 12/11/18 17:06:56    Page 22 of 23



     Kelly Hart & Hallman LLP                       King & Spalding LLP
     Attn: Michael A. McConnell                     Attn: Bradley Giordano
     Attn: Katherine T. Hopkins                     444 W. Lake Street
     201 Main Street, Suite 2500                    Suite 1650
     Fort Worth, TX 76102                           Chicago, IL 60606
     Phone: 817-332-2500                            Phone: 312-995-6333
     FAX: 817-878-9280                              FAX: 312-995-6330
     Email: michael.mcconnell@kellyhart.com         Email: bgiordano@kslaw.com
     Email: katherine.hopkins@kellyhart.com

     King & Spalding LLP                            King & Spalding LLP
     Attn: Edward Ripley                            Attn: Arthur Steinberg
     1100 Louisiana                                 Attn: Scott Davidson
     Suite 4000                                     1185 Avenue of the Americas
     Houston, TX 77002-5213                         New York, NY 10036
     Phone: 713-751-3200                            Phone: 212-556-2158
     FAX: 713-751-3290                              Email: asteinberg@kslaw.com
     Email: eripley@kslaw.com                       Email: sdavidson@kslaw.com

     Law Office of Todd S. Richardson               Linebarger Goggan Blair & Sampson, LLP
     Attn: Todd S. Richardson                       Attn: Elizabeth Weller
     604 Sixth Street                               2777 N. Stemmons Freeway
     Clarkston, WA 99403                            Suite 1000
     Phone: 509-758-3397                            Dallas, TX 75207
     FAX: 509-758-3399                              Phone: 214-880-0089
                                                    FAX: 469-221-5003
                                                    Email: dallas.bankruptcy@publicans.com

     Lisenby & Associates, L.L.C.                   Manier & Herod, P.C.
     Attn: Blake Edwin Lisenby                      Attn: Michael Collins
     P.O. Box 4101                                  1201 Demonbreun Street
     Macon, GA 31208                                Suite 900
     Phone: 478-621-7371                            Nashville, TN 37203
     FAX: 478-621-7378                              Phone: 615-244-0030
     Email: blakelisenby@lisenbylaw.com             FAX: 615-242-4203
                                                    Email: mcollins@manierherod.com

     Merrill Lynch Capital                          Mississippi Department of Revenue
     a Div. of Merrill Lynch Business Financial     Attn: James L. Powell
     Services, Inc.                                 Post Office Box 22828
     for itself/agent for certain lenders           Jackson, MS 39225
     n/k/a GE Business Financial Services, Inc.     Phone: 601-923-7412
     222 North LaSalle Street, Floor 16             FAX: 601-923-7453
     Chicago, IL 60601                              Email: jim.powell@dor.ms.gov
     FAX: 212-449-6993




        12340276
Case 18-30777-hdh11 Doc 1249 Filed 12/11/18      Entered 12/11/18 17:06:56    Page 23 of 23



     Munsch Hardt Kopf & Harr, P.C.                Neligan LLP
     Attn: Deborah M. Perry                        Attn: Patrick J. Neligan, Jr.
     500 N. Akard Street, Suite 3800               Attn: James P. Muenker
     Dallas, TX 75201-6659                         325 N. St. Paul, Suite 3600
     Phone: 214-855-7500                           Dallas, TX 75201
     FAX: 214-855-7584                             Phone: 214-840-5300
     Email: dperry@munsch.com                      FAX: 214-840-5301
                                                   Email: pneligan@neliganlaw.com
                                                   Email: jmuenker@neliganlaw.com

     Powers Taylor, LLP                            RAS Crane LLC
     Attn: Patrick Powers                          Attn: Lauren W. Ojha
     Attn: Peyton Healey                           1900 Enchanted Way, Suite 125
     Attn: Breana Rosenbaum                        Grapevine, TX 76051
     8150 North Central Expressway, Suite 1575     Phone: 817-873-3080
     Dallas, TX 75206                              FAX: 817-796-6079
     Phone: 214-239-8900                           Email: lojha@rascrane.com
     FAX: 214-239-8901
     Email: patrick@powerstaylor.com
     Email: peyton@powerstaylor.com
     Email: breeana@powerstaylor.com

     Stevens & Lee                                 The Law Office of Robert W. Buchholz, P.C.
     Attn: Robert Lapowsky                         Attn: Robert W. Buchholz
     620 Freedom Business Center                   420 S. Cesar Chavez Boulevard, Suite 300
     King of Prussia, PA 19406                     Dallas, TX 75201
     Phone: 215-751-2866                           Phone: 214-754-5500
     FAX: 610-371-7958                             FAX: 214-754-9100
     Email: rl@stevenslee.com                      Email: bob@attorneybob.com

     The PrivateBank and Trust Company
     70 West Madison Street
     Suite 200
     Chicago, IL 60602
     FAX: 312-683-7111




        12340276
